Title: To James Madison from John Patrick and Nathaniel Lawrence, 6 December 1805 (Abstract)
From: Patrick, John,Lawrence, Nathaniel
To: Madison, James


          § From John Patrick and Nathaniel Lawrence. 6 December 1805, New York. “We had the honor to receive Your letter under date of 6th. Ulto, & pay due respect to the Contents thereof.
          “We have a few days ago recd. Copies of the Proceedings at Halifax in the Case of the Ship Eugenia, (which formd the Subject of our former application to You) and as these proceedings involve in themselves principles highly interresting to the United States, and we conceive highly injurious to our rights as American Citizens, we think proper to transmit to You such Vouchers, as may serve to inform You on the Subject, & to Communicate such other information as may further explain the same.
          
“You will therefore please receive herewith
“No. 1 The Masters Protest
2 Copy of interlocutory Decree,
          3 Copy of letter from our attorney James Stewart Esqr. to our Agent, Michael Wallace Esq

          “The Protest as you will see, states the Capture to have taken place within 4 or 5 miles of the Land, and as we understand the Jurisdiction of every independent Power, agreeably to the acknowledged Laws of nations, extends to three marine Leagues from its Shores, we therefore view this Capture as having taken place within the Jurisdictional limits of the United States, & consequently illegal. The Decree requires certain proofs to be produc’d within three months, from the date thereof, say 4th. Novr. The letter of Mr Stewart, No. 3, will explain to You the Nature of these proofs. The object of the first article of these proofs, is no doubt to ascertain whether or not the articles composing the outward Cargo, were French—Colonial Produce, & if such, & imported from the Colonies, by the same person exporting them to France, to Condemn them or their Value, on the principles on which some late decisions in Great Britain, have been founded. As American Citizens we solemnly protest against the admission of the right on the part of Great Britain to exact such Conditions, because we conceive that by the Laws of Nations Neutrals have a right to import into any Foreign Country, such articles as the Laws of that Country permit, (Contraband of War excepted), and because we view it as contrary to the principles of Justice, & the Spirit of the British Laws themselves, to compell individuals who are Claimants of property wrested from them, to produce such testimony, as may have the effect of Criminating themselves, & Occasioning the Condemnation of their property, and because we consider that by the same principles, the Onus probandi, ought to rest with the Complaimants [sic]. To the Second article we make the same objections, only adding that as respects the right of Capture & Condemnation, we consider it irrelevant to the point in Question under what revenue Law of France the goods were imported, or what per Centum of Duty was paid, So that the right of property was in the neutral Individual. Against the third Condition required, we also most pointedly protest, for the same reasons as before-mentioned, & because we do not consider it to compose any part of a duty incumbent on neutral individuals, to become the Expounders of Foreign Laws. We therefore claim the Support & protection of our Government, against the hardships & injuries arising from this decision, & hope that such measures may be adopted, as may produce for us the proper redress, & guard us against the repetition of such hardships.
          “Should the proofs that are there required, not be produced within the limited time, it is understood the property will be condemn’d, & in the principles of this decision many of our fellow Citizens are involved, for in dependent of the Eugenia, there are now three other ships in Halifax, to which it extended. Should that fail, however, another plea, as You will also see by Mr Stewarts letter, is set up against the Eugenia, under which he appears to think She will be condemn’d, unless certain proofs are brought forward.
          “That Plea is for having been forcebly rescued from a British Prize Master off NewLondon—and the Proofs required, are that this rescue was made by a revenue officer, authorised by the Collector of the Port of NewLondon, in Consequence of the Noncompliance, by the Prize Master on board the Eugenia, with the revenue Laws, and not by the Master of the Ship. We should therefore be glad to receive Your advice on the Subject, & to be furnish’d with such documents, & in such form as will be received as proofs at Halifax.
          “As innocent & unoffending individuals, we certainly cannot expect to be Sufferers by an act in which we had no agency, having in every thing that we have done, been Sanctiond by the Laws of the United States.
          “As the term allow’d us is very short, we should be glad if this would receive Your early attention, as we shall take no measures whatever witht. Your Sanction & approbation, & shall be govern’d by the advice & recommendations You may be pleased to give us. We beg leave to add that we are in possession of the affidavit of the Prize Master, & Masters mate, on which the Allegation against the ship at Halifax is founded, & that from the whole tenor of it, it appears that the whole proceedings before NewLondon were under the direction of a Revenue officer.
          “We are also in possession of a Copy of the charge exhibited by the King’s advocate against the Ship on that account, Copies of both which can be sent to You if required.
          “In hopes of being honor’d with Your reply, at as early a date as possible.”
          Add in a postscript: “As You will see by the Protest, Capt Fleming has waved any discussion relative to the improper treatment he was said to have recd. from the Commander of the Cambrian.”
        